Title: George P. Morris to James Madison, 13 April 1833
From: Morris, George P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Office of the New York Mirror
                                
                                April 13th. 1833.
                            
                        
                        I, intend, in the course of the coming Summer, to publish a Splendid National Engraving, containing the
                            likenesses of all the Presidents,executed in the best manner, and by the most eminent Artists, a beautiful
                            design has been furnished by Weir, and some of the heads have been already engraved by Durand. They have been copied from
                            original paintings, politely furnished either by the distinguished individuals themselves, or their relatives—Wishing to
                            make the Plate as perfect as possible, and creditable to the Country, I, have done myself the honor of addressing you upon
                            the Subject. Will you be kind enough to lend me your Portrait, for the purpose above mentioned. You may rely upon the
                            greatest care being taken of it, and it will be most promptly returned to you, free of expence, as soon as Mr. Durand can
                            transfer it, to the Steel. An answer at your earliest leisure would very much oblige, My dear Sir with profound respect
                            Your Obt. Servt.
                        
                            
                                George P Morris
                            
                        
                    